NEBEKER, Associate Judge,
with whom REILLY, Chief Judge, Retired, concurs:
Bail and commitment determinations by the trial court are ad hoc matters governed by statutory guidelines. Congress has seen fit to establish quite different rules for the District of Columbia than those in the Bail Reform Act of 1966 (18 U.S.C. § 3146 et seq.). Under the 1966 Act, applicable to the federal courts bail after conviction (verdict), which is the situation here, is governed by § 3146, supra (“shall ... be ordered released . . .”), unless the judge has reason to believe that conditions of release cannot insure against dangerousness or flight. On the matter of review, the appellate courts are permitted a de novo determination. The affirm-if-supported-by-the-proceedings-below standard of 18 U.S.C. § 3147(b) was specifically made not applicable to release-after-conviction cases. See 18 U.S.C. § 3148, and Fed.R.Civ.P. 46 (1960).
But four years later, when Congress reorganized the District of Columbia Courts,1 it took precisely the opposite approach on the issue of releasing defendants convicted of a criminal offense in this jurisdiction and awaiting sentence by requiring such persons to be detained unless the trial court “finds by clear and convincing evidence that [the person] is not likely to flee or pose a danger to any other person or to the property of others.” (Emphasis added.) D.C.Code 1973, § 23-1325(b). In other words, once a jury has found a defendant guilty, detention rather than release is the normal rule prescribed by statute for Superior Court judges to follow, unless they can find that the exceptional circumstances defined therein have been shown by “clear and convincing evidence”.
Moreover, unlike the scope of appellate review of orders denying release for persons convicted of federal crimes, the authority of this court in reviewing trial court dispositions of defendants in a post-conviction, presentence status is very limited, because the affirm-if-supported-by-the-proceedings-below standard of D.C. Code 1973, § 23-1324(d) is specifically made applicable. See D.C.Code 1973, § 13-2325(d).
We, therefore have no de novo review authority in this case. This means that although we might be inclined to rule differently, we are limited to a determination of whether there is support in the proceedings below for the order on review.2 Here our task is to determine existence, or not, of support for an order of detention based on a disposition by the trial judge that he “still remains unconvinced [by clear and convincing evidence] that ... release at this time will not pose a danger to another”. (The foregoing quotation is from the memorandum order of the trial judge issued pursuant to our order of December 9,1976.)
Accordingly, great deference must be given to the trial judge’s articulated observations of demeanor and conclusions drawn from exposure to the trial and presentence report. This does not mean that appellate review is virtually precluded but rather that, when articulated circumstances exist which under § 23-1325 (b) rationally may lead to denial of release after conviction, that order must be affirmed.
In this case many significant factors augur in favor of release. There is no basis to anticipate flight. The trial judge has not considered that as a basis for detention. The killing, we are told, arose out of domestic strife apparently of long standing. Self-defense was rejected and thus malice presumably was found *522from the fact that the husband died by being shot between the eyes at a few inches of range after being knocked to the floor by an earlier shot. He was heard to beg for his life.
In addition to basing detention on the particular circumstances of the murder, the trial judge has also looked to the emotional strain upon and to the reaction of the accused. He has concluded that he “is not by evidence clearly convinced that . . . welfare [of the young children of this union] might not indeed be jeopardized by release at this time.” (.Ibid; emphasis in original.) The trial judge has correctly stated his role in this case:
While it is true that the Court cannot say with absolute certainty what the defendant might or might not do in the future, the burden is not on the trial court to so predict. Congress has placed the burden on the defendant to show the court “by clear and convincing evidence” that the court’s fears are not justified. . . . [Ibid.']
If we were to undertake to weigh the factors in favor of and against release and conclude that release is required, we would be assuming a de novo role on appeal by failing to recognize that the order denying release does have support in the post-trial proceedings. Although we might be inclined to rule otherwise, we do not have the vantage point of the trial judge to whom under the controlling congressional enactment this court must pay deference if there is any articulable circumstance rationally supporting his disposition of the matter.

. D.C. Court Reform and Criminal Procedure Act of 1970, Pub.D. No. 91-358, § 210 (a), tit. II, 84 Stat. 647, D.C.Code 1973, § 23-1325.


. In view of the unique nature of bail review and the usual lack of a formal record on appeal, the term “proceedings” must be given a more relaxed meaning than usually accorded to review on a record.